FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/03/2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/03/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Schilp (US 2015/0082794) in view of Johnson (US 2011/0138812, cited in the 05/12/2020 IDS).
Regarding independent claim 1, Schilp discloses a gas turbine engine comprising: 
a combustor 34 located within a combustor basket 12 (Para. 0018-20, Schilp Fig. 1-3); 
a resonator ring (Schilp Fig. 5-8; acoustic dampers 60, 62, 76, 78, which can be arranged in a circular array about the basket 12, hence forming a ring, Para. 0022, “An array of such resonators 60, 62 may be provided around the flow directing structure 12. This may be a circular array where the flow directing structure has a circular cross section”; Para. 0025-26) connected to the combustor basket 12; 
wherein the resonator ring comprises a first ring 60 and a second ring 62, wherein the first ring 60 is located upstream of the second ring 62 (Schilp Fig. 5 & 8 below, the resonators 60 & 62 each form circumferentially extending resonator rings, with the first ring 60 upstream of the second ring relative to the combustor gas flow direction 18; also, any two adjacent resonator rings 60, 62, 76, 78 shown in Fig. 8 can be construed as the first and second rings); 
wherein the first ring 60 comprises a first perimeter wall 30a and a second perimeter wall 30b (Schilp Fig. 5 & 8 below, the ribs extending circumferentially) extending in a circumferential direction (Schilp Fig. 8 below), wherein located between the first perimeter wall 30a and the second perimeter wall 30b is a first bottom portion 74a (the base of the wall the resonator ring is disposed on) and a first top portion 64a (a “cover plate”), wherein the first bottom portion 74a has a first plurality of holes 44a (Schilp Fig. 5 below), wherein the first top portion 64a has a second plurality of holes 40a (Schilp Fig. 5 below, Para. 0022); 
further wherein located between the first perimeter wall 30a and the second perimeter wall 30b is a first plurality of baffles 30c (Schilp Fig. 8 below, the “ribs” that extend axially between the walls 30a & 30b, construable as “baffles” since a “baffle” is defined as “a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage (as of a fluid, light, or sound)”, Merriam-Webster Dictionary), wherein each of the first plurality of baffles 30c extends orthogonally with respect to the first perimeter wall 30a and the second perimeter wall 30b (Schilp Fig. 8 below); 
wherein the second ring 62 comprises the second perimeter wall 30b (Schilp Fig. 5 & 8 below) and a third perimeter wall 30d extending in a circumferential direction, wherein located 
further wherein located between the second perimeter wall 30b and the third perimeter wall 30d is a second plurality of baffles 30e, wherein each of the second plurality of baffles 30e extends orthogonally with respect to the second perimeter wall 30b and the third perimeter wall 30d.

    PNG
    media_image1.png
    305
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    863
    media_image2.png
    Greyscale

Schilp fails to teach wherein a distribution of the second plurality of holes formed in first top portion is different than a distribution of the fourth plurality of holes formed in the second top portion, and wherein the distribution comprises spacing or size of the second plurality of holes and the fourth plurality of holes.
Johnson teaches a resonator ring having a first ring 56’ and a second ring 56”, wherein the first ring is upstream of the second ring (Johnson Fig. 8-10, Para. 0061, “a system having two rows of resonators (first row 56' and second row 56''), as is shown in FIG. 8”), the first ring 56’ having a first bottom portion 52 (formed as part of the combustion liner 54) having a first plurality of holes 58a and a first top portion 62 having a second plurality of holes 66a (Johnson Fig. 9 below, the bottom and top portions shown in Johnson Fig. 2), the second ring 56” having a wherein a distribution of the second plurality of holes 66a formed in first top portion is different than a distribution of the fourth plurality of holes 66b formed in the second top portion (Para. 0063, “one or more of the resonators in the second row 56'' can be different than the resonators in the first row 56' in one or more respects. For example, the first row of resonators 56' can collectively have an associated first acoustic damping characteristic, and the second row of resonators 56'' can collectively have an associated second acoustic damping characteristic. The first and second acoustic damping characteristics can be tuned to dampen a specific target frequency or over a target range of frequencies. In one embodiment, the first acoustic damping characteristic can be different from the second acoustic damping characteristic in at least one respect”), and wherein the distribution comprises spacing or size of the second plurality of holes 66a and the fourth plurality of holes 66b (Para. 0046, “Each of the resonators 56 can be configured to provide the desired fluid flow therethrough. The mass flow rate through the resonators 56 can be tuned to provide the desired acoustic performance while maintaining acceptable combustor liner temperatures. The mass flow rate can be based on a number of factors including, for example, the size and quantity of holes 66, the size and quantity of holes 58”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the resonator ring of Schilp to have the distribution of the second plurality of holes formed in first top portion is different than a distribution of the fourth plurality of holes formed in the second top portion, and wherein the distribution comprises spacing or size of the second plurality of holes and the fourth plurality of holes, in order to provide the first and second resonator rings of Schilp with different acoustic damping in one or more respects”, and teaches this variation can be achieved by varying “size and quantity of holes 66” between the resonators having different tuning (i.e. the second and fourth plurality of holes; Johnson Para. 0046).  Schilp already discusses a goal of providing acoustic damping across a range of frequencies by varying some physical aspect of each resonator ring, such as area and/or volume (Schilp Para. 0022-23, 0025).  Johnson teaches this varied physical aspect can be the size and quantity of the holes formed in the top portion of each resonator (holes 66 in Johnson, which are analogous to the second and fourth plurality of holes 40a & 40b in Schilp Fig. 5 above).  Therefore based on the knowledge available in the prior art, it would have been obvious to have applied the variation in size/quantity (a difference in quantity would imply a difference in spacing within a resonator of a specific size) as taught by Johnson, to adjust the variation in acoustic frequency tuning in the resonator rings of Schilp (either in place of, or in addition to, other variations in the physical configuration of each resonator ring), since it has been held that the use of a known technique (in this case the use of a variation in hole sizes/quantity in the resonators of Johnson), to improve a similar devices (in this case the resonator rings of Schilp tuned to different frequencies) was an obvious extension of prior art teachings, KSR, MPEP 2141 III C.  One skilled in the art would be motivated to discover and apply the known techniques in the art that are used to tune a resonator to a specific frequency range (e.g. by varying the hole size/quantity between different resonators as taught by Johnson) in order to dampen a range of acoustic frequencies in the combustor.
Regarding claim 2, Schilp in view of Johnson teaches the gas turbine engine of claim 1 thus far, and Schilp further teaches wherein a length of each baffle of the first plurality of baffles is different than a length of each of the second plurality of baffles (see Schilp Fig. 8 above, 
Furthermore, Schilp teaches that a plurality of different resonator sizes can be arranged as needed around the combustor basket (Para. 0022, Schilp Fig. 5), and that providing different spacing between the respective perimeter walls of different resonator rings can achieve different resonator sizes to permit damping of a range of acoustic frequencies (Para. 0023, 0025-26, Schilp Fig. 8 above; a difference in resonator damping capability can be achieved by varying the baffle lengths or spacing between the perimeter walls between the first and second plurality of baffles to achieve different resonator volumes as desired, Schilp Para. 0023).  
Regarding claim 3, Schilp in view of Johnson teaches the gas turbine engine of claim 1 thus far, but fails to explicitly disclose wherein a distance between adjacent baffles of the first plurality of baffles is greater than a distance between adjacent baffles of the second plurality of baffles.
Schilp does depict at least adjacent resonator rings 76 & 78 having different distances between adjacent baffles (Alternate Schilp Fig. 8 above), although the distance between the baffles 30c of ring 76 are less than the distance between the baffles of ring 78. Furthermore, Schilp teaches that a plurality of different resonator sizes can be arranged as needed around the combustor basket (Para. 0022-26, Schilp Fig. 5-8), and that providing different spacing between the respective baffles of different resonator rings can achieve different resonator sizes to permit damping of a range of acoustic frequencies (Para. 0022-26, Schilp Fig. 8 above).  
handle different acoustical frequencies”, with an embodiment having distance D1 between baffles 20 greater than distance D2 between baffles 22 (instant Para. 0029), while also mentioning that the dimensions of each “resonator box” in the first and second rings can be varied as needed to achieve different results (instant Para. 0030).  No criticality is discussed regarding the upstream-downstream order of the first and second rings, and the critical feature discussed appears to be the different volumes achieved between the “resonator boxes” of each ring, which Schilp teaches.  Accordingly, absent persuasive evidence that the first distance being greater than the second distance is functionally significant, the limitation above constitutes a mere change in shape or rearrangement of parts, and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, B.
Regarding claim 4, Schilp in view of Johnson teaches the gas turbine engine of claim 1, and Schilp further teaches wherein a total number of baffles in the first plurality of baffles 30c is different than a total number of baffles in the second plurality of baffles 30e (see Alternate Schilp Fig. 8 below; when considering the first ring as the resonators 76 and the second ring as resonators 78, the respective baffles 30c & 30e are different in number due to the different circumferential spacing of the baffles in the resonator rings 76 & 78 as shown).

    PNG
    media_image3.png
    649
    863
    media_image3.png
    Greyscale

	
Regarding claim 5, Schilp in view of Johnson teaches the gas turbine engine of claim 1, and Schilp further teaches wherein a distribution of the first plurality of holes 44a formed in the first bottom portion 74a is different than a distribution of the third plurality of holes 44b formed in the second bottom portion 74b (Schilp Fig. 5 & 8 above, the distribution of holes 44 in each of the first and second plurality of holes 44a & 44b are different in that they are distributed across different bottom portions within different resonators).
Schilp in view of Johnson fails to teach wherein the distribution comprises spacing or size of the first plurality of holes and the third plurality of holes.
wherein a distribution of the first plurality of holes 58a formed in first bottom portion is different than a distribution of the third plurality of holes 58b formed in the second bottom portion (Para. 0063, “one or more of the resonators in the second row 56'' can be different than the resonators in the first row 56' in one or more respects. For example, the first row of resonators 56' can collectively have an associated first acoustic damping characteristic, and the second row of resonators 56'' can collectively have an associated second acoustic damping characteristic. The first and second acoustic damping characteristics can be tuned to dampen a specific target frequency or over a target range of frequencies. In one embodiment, the first acoustic damping characteristic can be different from the second acoustic damping characteristic in at least one respect”), and wherein the distribution comprises spacing or size of the first plurality of holes 58a and the third plurality of holes 58b (Para. 0046, “Each of the resonators 56 can be configured to provide the desired fluid flow therethrough. The mass flow rate through the resonators 56 can be tuned to provide the desired acoustic performance while maintaining acceptable combustor liner temperatures. The mass flow rate can be based on a number of factors including, for example, the size and quantity of holes 66, the size and quantity of holes 58”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the resonator ring of Schilp in view of Johnson to have the distribution of the first plurality of holes formed in first bottom portion is different than a distribution of the third plurality of holes formed in the second bottom portion, and wherein the distribution comprises spacing or size of the first plurality of holes and the third plurality of holes, in order to provide the first and second resonator rings of Schilp with different acoustic in one or more respects”, and teaches this variation can be achieved by varying “size and quantity of holes 66” between the resonators having different tuning (i.e. the second and fourth plurality of holes; Johnson Para. 0046).  Schilp already discusses a goal of providing acoustic damping across a range of frequencies by varying some physical aspect of each resonator ring, such as area and/or volume (Schilp Para. 0022-23, 0025).  Johnson teaches this varied physical aspect can be the size and quantity of the holes formed in the bottom portion of each resonator (holes 58 in Johnson, which are analogous to the first and third plurality of holes 44a & 44b in Schilp Fig. 5 above).  Therefore based on the knowledge available in the prior art, it would have been obvious to have applied the variation in size/quantity (a difference in quantity would imply a difference in spacing within a resonator of a specific size) as taught by Johnson, to adjust the variation in acoustic frequency tuning in the resonator rings of Schilp, since it has been held that the use of a known technique (in this case the use of a variation in hole sizes/quantity in the resonators of Johnson), to improve a similar devices (in this case the resonator rings of Schilp tuned to different frequencies) was an obvious extension of prior art teachings, KSR, MPEP 2141 III C.  One skilled in the art would be motivated to discover and apply the known techniques in the art that are used to tune a resonator to a specific frequency range (e.g. by varying the hole size/quantity of the first & third plurality of holes between different resonators as taught by Johnson) in order to dampen a range of acoustic frequencies in the combustor.
Regarding claim 6, Schilp in view of Johnson teaches the gas turbine engine of claim 1, and Schilp further teaches wherein the first top portion 64A is formed from a plurality of top 
Regarding claim 7, Schilp in view of Johnson teaches the gas turbine engine of claim 1, and but fails to explicitly disclose wherein the area of the first bottom portion between adjacent baffles of the first plurality of baffles is greater than an area of the second bottom portion between adjacent baffles of the second plurality of baffles (Schilp Fig. 8 depicts the areas between the first baffles being less than the areas between the second baffles, but does not disclose that this is a required arrangement).
However, Schilp does teach that a plurality of different resonator sizes can be arranged as needed around the combustor basket (Para. 0022, Schilp Fig. 5), and that providing different baffle spacing between different subsets of resonator rings can achieve the different resonator sizes to permit damping of a range of acoustic frequencies (Para. 0023, 0025-26; see also Alternate Schilp Fig. 8 above, the cross-sectional area between adjacent baffles 30c of each resonator 76 is less than the cross-sectional area between adjacent baffles 30e of each resonator 78, since the baffles in each ring have different circumferential spacing, Para. 0025-26).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the resonator ring of Schilp in view of Johnson to configure the area between the first plurality of baffles to be greater than the area between the second plurality of baffles, in order to provide a different resonator volume between the areas, thus permitting damping of different acoustic frequencies (Para. 0022-0026).  This difference in area can be achieved by varying the baffle lengths (or spacing between the perimeter walls) between the first and second plurality of baffles (Schilp Para. 0023) to achieve different resonator volumes.  Schilp already discloses different baffle lengths and baffle distances between adjacent handle different acoustical frequencies” (instant Para. 0027-30).  No criticality is discussed regarding the upstream-downstream order of the first and second rings, and the critical feature discussed appears to be the different volumes achieved between the “resonator boxes” of each ring, which Schilp teaches.  Accordingly, absent persuasive evidence that the first area being greater than the second area is functionally significant, the limitation above constitutes a mere change in shape or rearrangement of parts, and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, B.
Regarding claim 8, Schilp in view of Johnson teaches the gas turbine engine of claim 1 thus far, but fails to disclose wherein the volume formed between adjacent baffles of the first plurality of baffles is greater than a volume formed between adjacent baffles of the second plurality of baffles.  
Two resonating chambers 48A, 48B are covered by two respective perforated resonator plates 64A, 64B enclosing the two respective pockets 32 by spanning between the ribs 30 surrounding each pocket. The two plates are attached at two different heights H1, H2, thus providing two different damping frequencies”, Para. 0025-26, Schilp Fig. 5 & 8 above; Para. 0023, the volumes of each resonator chamber 48A, 48B in the respective first and second rings are different to dampen different unwanted acoustic frequencies, with the volume of 48A depicted as less than the volume of 48B).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the resonator ring of Schilp in view of Johnson to configure the volume formed between the first plurality of baffles to be greater than the volume formed between the second plurality of baffles, in order to provide a different resonator volume between the areas, thus permitting damping of different acoustic frequencies (Para. 0022-0026).  Schilp already discloses different volumes 48A & 48B for the respective first and second rings (see Schilp Fig. 5 and Schilp Fig. 8 above), but with the volume 48A less than the volume 48B.  Note, it has also been held that merely rearranging parts of an invention (in this case the upstream-downstream order of the first and second rings) involves only routine skill in the art; see MPEP 2144.04, VI-C.   Schilp teaches essentially the claimed structure except for the reversed upstream-downstream order of first and second rings, and it would have been obvious to simply swap the order of the rings to achieve the same predictable result, the order being an obvious matter of design choice (Schilp does not explicitly require one ring be upstream the other, and handle different acoustical frequencies” (instant Para. 0027-30).  No criticality is discussed regarding the upstream-downstream order of the first and second rings, and the critical feature discussed appears to be the different volumes achieved between the “resonator boxes” of each ring, which Schilp teaches.  Accordingly, absent persuasive evidence that the first volume being greater than the second volume is functionally significant, the limitation above constitutes a mere change in shape or rearrangement of parts, and fails to patentably distinguish over the prior art. See MPEP 2144.04, IV, B.
Regarding independent claim 11, Schilp discloses a resonator ring connected to a combustor basket 12 (Schilp Fig. 5-8; acoustic dampers 60, 62, 76, 78, which can be arranged in a circular array about the basket 12, hence forming a ring, Para. 0022, “An array of such resonators 60, 62 may be provided around the flow directing structure 12. This may be a circular array where the flow directing structure has a circular cross section”; Para. 0025-26) comprising: 
a first ring 60 and a second ring 62, wherein the first ring 60 is located upstream of the second ring 62 (Schilp Fig. 5 & 8 above, the resonators 60 & 62 each form circumferentially extending resonator rings, with the first ring 60 upstream of the second ring relative to the 
wherein the first ring 60 comprises a first perimeter wall 30a and a second perimeter wall 30b (Schilp Fig. 5 & 8 below, the ribs extending circumferentially) extending in a circumferential direction (Schilp Fig. 8 above), wherein located between the first perimeter wall 30a and the second perimeter wall 30b is a first bottom portion 74a (the base of the wall the resonator ring is disposed on) and a first top portion 64a (a “cover plate”), wherein the first bottom portion 74a has a first plurality of holes 44a (Schilp Fig. 5 above), wherein the first top portion 64a has a second plurality of holes 40a (Schilp Fig. 5 above, Para. 0022); 
further wherein located between the first perimeter wall 30a and the second perimeter wall 30b is a first plurality of baffles 30c (Schilp Fig. 8 above, the “ribs” that extend axially between the walls 30a & 30b, construable as “baffles” since a “baffle” is defined as “a device (such as a plate, wall, or screen) to deflect, check, or regulate flow or passage (as of a fluid, light, or sound)”, Merriam-Webster Dictionary), wherein each of the first plurality of baffles 30c extends orthogonally with respect to the first perimeter wall 30a and the second perimeter wall 30b (Schilp Fig. 8 above); 
wherein the second ring 62 comprises the second perimeter wall 30b (Schilp Fig. 5 & 8 above) and a third perimeter wall 30d extending in a circumferential direction, wherein located between the second perimeter wall 30b and the third perimeter wall 30d is a second bottom portion 74b and a second top portion 64B (Schilp Fig. 5 above, Para. 0022), wherein the second bottom portion 74b has a third plurality of holes 44b, wherein the second top portion 64B has a fourth plurality of holes 40b (Schilp Fig. 5 above); and 

Schilp fails to teach wherein a distribution of the second plurality of holes formed in first top portion is different than a distribution of the fourth plurality of holes formed in the second top portion, and wherein the distribution comprises spacing or size of the second plurality of holes and the fourth plurality of holes.
Johnson teaches a resonator ring having a first ring 56’ and a second ring 56”, wherein the first ring is upstream of the second ring (Johnson Fig. 8-10, Para. 0061, “a system having two rows of resonators (first row 56' and second row 56''), as is shown in FIG. 8”), the first ring 56’ having a first bottom portion 52 (formed as part of the combustion liner 54) having a first plurality of holes 58a and a first top portion 62 having a second plurality of holes 66a (Johnson Fig. 9 below, the bottom and top portions shown in Johnson Fig. 2), the second ring 56” having a second bottom portion with a third plurality of holes 58b, and a second top portion with a fourth plurality of holes 66b (Johnson Fig. 9 below), and wherein a distribution of the second plurality of holes 66a formed in first top portion is different than a distribution of the fourth plurality of holes 66b formed in the second top portion (Para. 0063, “one or more of the resonators in the second row 56'' can be different than the resonators in the first row 56' in one or more respects. For example, the first row of resonators 56' can collectively have an associated first acoustic damping characteristic, and the second row of resonators 56'' can collectively have an associated second acoustic damping characteristic. The first and second acoustic damping characteristics can be tuned to dampen a specific target frequency or over a target range of frequencies. In one embodiment, the first acoustic damping characteristic can be different from the second acoustic damping characteristic in at least one respect”), and wherein the distribution comprises spacing or size of the second plurality of holes 66a and the fourth plurality of holes 66b (Para. 0046, “Each of the resonators 56 can be configured to provide the desired fluid flow therethrough. The mass flow rate through the resonators 56 can be tuned to provide the desired acoustic performance while maintaining acceptable combustor liner temperatures. The mass flow rate can be based on a number of factors including, for example, the size and quantity of holes 66, the size and quantity of holes 58”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the resonator ring of Schilp to have the distribution of the second plurality of holes formed in first top portion is different than a distribution of the fourth plurality of holes formed in the second top portion, and wherein the distribution comprises spacing or size of the second plurality of holes and the fourth plurality of holes, in order to provide the first and second resonator rings of Schilp with different acoustic damping characteristics to target a range of specific frequencies (Johnson Para. 0063).  Johnson teaches the tuning of each ring can be achieved “in one or more respects”, and teaches this variation can be achieved by varying “size and quantity of holes 66” between the resonators having different tuning (i.e. the second and fourth plurality of holes; Johnson Para. 0046).  Schilp already discusses a goal of providing acoustic damping across a range of frequencies by varying some physical aspect of each resonator ring, such as area and/or volume (Schilp Para. 0022-23, 0025).  Johnson teaches this varied physical aspect can be the size and quantity of the holes formed in the top portion of each resonator (holes 66 in Johnson, which are analogous to the second and fourth plurality of holes 40a & 40b in Schilp Fig. 5 above).  Therefore based on the knowledge in this case the use of a variation in hole sizes/quantity in the resonators of Johnson), to improve a similar devices (in this case the resonator rings of Schilp tuned to different frequencies) was an obvious extension of prior art teachings, KSR, MPEP 2141 III C.  One skilled in the art would be motivated to discover and apply the known techniques in the art that are used to tune a resonator to a specific frequency range (e.g. by varying the hole size/quantity between different resonators as taught by Johnson) in order to dampen a range of acoustic frequencies in the combustor.
Regarding claim 12, Schilp in view of Johnson teaches the resonator ring of claim 11 thus far, and Schilp further teaches wherein a length of each baffle of the first plurality of baffles is different than a length of each of the second plurality of baffles (see Schilp Fig. 8 above, compare the baffles 30e in the resonator ring 62 to the baffles in the resonator ring 76; the resonators 62 could be interpreted as the “first ring” and the resonators 76 could be interpreted as the “second ring” in claim 1 above, since they are adjacent resonator rings with respective top portions, bottom portions, and respective first, second, third and fourth holes).
Furthermore, Schilp teaches that a plurality of different resonator sizes can be arranged as needed around the combustor basket (Para. 0022, Schilp Fig. 5), and that providing different spacing between the respective perimeter walls of different resonator rings can achieve different resonator sizes to permit damping of a range of acoustic frequencies (Para. 0023, 0025-26, Schilp Fig. 8 above; a difference in resonator damping capability can be achieved by varying the 
Regarding claim 13, Schilp in view of Johnson teaches the resonator ring of claim 11 thus far, but fails to explicitly disclose wherein a distance between adjacent baffles of the first plurality of baffles is greater than a distance between adjacent baffles of the second plurality of baffles.
Schilp does depict at least adjacent resonator rings 76 & 78 having different distances between adjacent baffles (Alternate Schilp Fig. 8 above), although the distance between the baffles 30c of ring 76 are less than the distance between the baffles of ring 78. Furthermore, Schilp teaches that a plurality of different resonator sizes can be arranged as needed around the combustor basket (Para. 0022-26, Schilp Fig. 5-8), and that providing different spacing between the respective baffles of different resonator rings can achieve different resonator sizes to permit damping of a range of acoustic frequencies (Para. 0022-26, Schilp Fig. 8 above).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the resonator ring of Schilp in view of Johnson to configure the distance between the first plurality of baffles in the first resonator ring to be greater than the distance between the second plurality of baffles of the second ring, in order to provide a different resonator volume between the resonator ring sections, thus permitting damping of different acoustic frequencies (Para. 0022-0026).  This difference in resonator damping capability can be achieved by varying the baffle distance between the first and second plurality of baffles (Schilp Para. 0024-26) to achieve different resonator volumes as desired.  Schilp already discloses different baffle distances between adjacent resonator rings (see Schilp Fig. 8 and Alternate Schilp Fig. 8 above), and one of ordinary skill in the art would have known to vary the baffle handle different acoustical frequencies”, with an embodiment having distance D1 between baffles 20 greater than distance D2 between baffles 22 (instant Para. 0029), while also mentioning that the dimensions of each “resonator box” in the first and second rings can be varied as needed to achieve different results (instant Para. 0030).  No criticality is discussed regarding the upstream-downstream order of the first and second rings, and the critical feature discussed appears to be the different volumes achieved between the “resonator boxes” of each ring, which Schilp teaches.  Accordingly, absent persuasive evidence that the first distance being greater than the second distance is functionally significant, the limitation above constitutes a 
Regarding claim 14, Schilp in view of Johnson teaches the resonator ring of claim 11 thus far, and Schilp further teaches wherein a total number of baffles in the first plurality of baffles 30c is different than a total number of baffles in the second plurality of baffles 30e (see Alternate Schilp Fig. 8 above; when considering the first ring as the resonators 76 and the second ring as resonators 78, the respective baffles 30c & 30e are different in number due to the different circumferential spacing of the baffles in the resonator rings 76 & 78 as shown).
Regarding claim 15, Schilp in view of Johnson teaches the resonator ring of claim 11, and Schilp further teaches wherein a distribution of the first plurality of holes 44a formed in the first bottom portion 74a is different than a distribution of the third plurality of holes 44b formed in the second bottom portion 74b (Schilp Fig. 5 & 8 above, the distribution of holes 44 in each of the first and second plurality of holes 44a & 44b are different in that they are distributed across different bottom portions within different resonators).
Schilp in view of Johnson fails to teach wherein the distribution comprises spacing or size of the first plurality of holes and the third plurality of holes.
Johnson teaches a resonator ring having a first ring 56’ and a second ring 56”, wherein a distribution of the first plurality of holes 58a formed in first bottom portion is different than a distribution of the third plurality of holes 58b formed in the second bottom portion (Para. 0063, “one or more of the resonators in the second row 56'' can be different than the resonators in the first row 56' in one or more respects. For example, the first row of resonators 56' can collectively have an associated first acoustic damping characteristic, and the second row of resonators 56'' can collectively have an associated second acoustic damping characteristic. The first and second acoustic damping characteristics can be tuned to dampen a specific target frequency or over a target range of frequencies. In one embodiment, the first acoustic damping characteristic can be different from the second acoustic damping characteristic in at least one respect”), and wherein the distribution comprises spacing or size of the first plurality of holes 58a and the third plurality of holes 58b (Para. 0046, “Each of the resonators 56 can be configured to provide the desired fluid flow therethrough. The mass flow rate through the resonators 56 can be tuned to provide the desired acoustic performance while maintaining acceptable combustor liner temperatures. The mass flow rate can be based on a number of factors including, for example, the size and quantity of holes 66, the size and quantity of holes 58”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the resonator ring of Schilp in view of Johnson to have the distribution of the first plurality of holes formed in first bottom portion is different than a distribution of the third plurality of holes formed in the second bottom portion, and wherein the distribution comprises spacing or size of the first plurality of holes and the third plurality of holes, in order to provide the first and second resonator rings of Schilp with different acoustic damping characteristics to target a range of specific frequencies (Johnson Para. 0063).  Johnson teaches the tuning of each ring can be achieved “in one or more respects”, and teaches this variation can be achieved by varying “size and quantity of holes 66” between the resonators having different tuning (i.e. the second and fourth plurality of holes; Johnson Para. 0046).  Schilp already discusses a goal of providing acoustic damping across a range of frequencies by varying some physical aspect of each resonator ring, such as area and/or volume (Schilp Para. 0022-23, 0025).  Johnson teaches this varied physical aspect can be the size and quantity of the holes in this case the use of a variation in hole sizes/quantity in the resonators of Johnson), to improve a similar devices (in this case the resonator rings of Schilp tuned to different frequencies) was an obvious extension of prior art teachings, KSR, MPEP 2141 III C.  One skilled in the art would be motivated to discover and apply the known techniques in the art that are used to tune a resonator to a specific frequency range (e.g. by varying the hole size/quantity of the first & third plurality of holes between different resonators as taught by Johnson) in order to dampen a range of acoustic frequencies in the combustor.
Regarding claim 16, Schilp in view of Johnson teaches the resonator ring of claim 11, and Schilp further teaches wherein the first top portion 64A is formed from a plurality of top portion sections 64A (Para. 0022, Schilp Fig. 5 & 8 above, respective first top portions 64A are provided in each resonator 60 in the first resonator ring 60, between ribs 30 as shown).
Regarding claim 17, Schilp in view of Johnson teaches the resonator ring of claim 11, and Schilp further teaches wherein an area formed between adjacent baffles of the first plurality of baffles 30c is less than an area formed between adjacent baffles of the second plurality of baffles 30e (Alternate Schilp Fig. 8 above, the cross-sectional area between adjacent baffles 30c of each resonator 76 is less than the cross-sectional area between adjacent baffles 30e of each 
Regarding claim 18, Schilp in view of Johnson teaches the resonator ring of claim 11, and Schilp further teaches wherein a volume 48A formed between adjacent baffles of the first plurality of baffles 30c is less than a volume 48B formed between adjacent baffles of the second plurality of baffles 30e (Schilp Fig. 5 & 8 above, Para. 0023, the volumes of each resonator chamber 48A, 48B in the respective first and second rings are different to dampen different unwanted acoustic frequencies, with the volume of 48A depicted as less than the volume of 48B).

Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schilp in view of Johnson, further in view of Bandaru (US 2008/0245337).
Regarding claims 9 & 19, Schilp in view of Johnson teaches the systems of claims 1 & 11 respectively, but fails to explicitly teach wherein a diameter of each hole in the first plurality of holes is smaller than a diameter of each hole in the second plurality of holes.
Bandaru teaches a resonator 150 (Bandaru Fig. 2A-2C) for a combustor 120, wherein the resonator 150 comprises a perimeter wall with a top portion 152 (“first” or “cold side”) and a bottom portion 160 (“second” or “hot side”, Para. 0022), including a first plurality of holes 156 on the top portion 152 and a second plurality of holes 164 on the bottom portion, wherein the diameter of each hole in the first plurality of holes is smaller than a diameter of each hole in the second plurality of holes (Para. 0033, “in an embodiment of the present invention, the size of each hole among the cold side hole pattern 156 may be smaller than the size of each hole among the hot side hole pattern 164. The aforementioned features may ensure that adequate directing of the working fluid and damping of the combustor dynamics occurs”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the resonator rings of Schilp in view of Johnson, to have incorporated the diameter of each hole in the first plurality of holes being smaller than a diameter of each hole in the second plurality of holes, as taught by Bandaru, to the resonator ring of Schilp, in order to provide the resonator with adequate directing of the working fluid and damping of the combustor dynamics occurs (Bandaru Para. 0033).  Schilp already teaches the first plurality of holes 40 on a cold side receiving cooling air 50, and the second plurality of holes 44 that the cooling air 50 effuses out of the resonator from (Schilp Fig. 5 above). Johnson also teaches the sizing of the holes 58 & 66 can be varied to adjust the acoustic frequency characteristic of each resonator (Johnson Para. 0046). One skilled in the art would have known to size the holes, in the manner taught by Bandaru, to improve the effectiveness of the resonator.

Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schilp in view of Johnson, further in view of Davenport (US 2016/0061448).
Regarding claims 10 & 20, Schilp in view of Johnson teaches the systems of claims 1 & 11 respectively, but fails to disclose wherein each of the first plurality of baffles is secured with a labyrinth seal.
Davenport teaches a combustor panel having a baffle 17 that is secured to an outer wall 13 with a labyrinth seal 20-24 (Davenport Fig. 3-4, depicting two forms of a labyrinth seal).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the labyrinth seal of Davenport to the baffles of Schilp .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various resonator arrangements having plurality of holes of varying spacing/size/configuration.

	

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741